Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 1 of 98




                                                            19-20054-TP-COOKE



                           YR

                    Aug 19, 2019

                             Miami
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 2 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 3 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 4 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 5 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 6 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 7 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 8 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 9 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 10 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 11 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 12 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 13 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 14 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 15 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 16 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 17 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 18 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 19 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 20 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 21 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 22 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 23 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 24 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 25 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 26 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 27 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 28 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 29 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 30 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 31 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 32 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 33 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 34 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 35 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 36 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 37 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 38 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 39 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 40 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 41 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 42 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 43 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 44 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 45 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 46 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 47 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 48 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 49 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 50 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 51 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 52 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 53 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 54 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 55 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 56 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 57 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 58 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 59 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 60 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 61 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 62 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 63 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 64 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 65 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 66 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 67 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 68 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 69 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 70 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 71 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 72 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 73 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 74 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 75 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 76 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 77 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 78 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 79 of 98
Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 80 of 98
SDNY CM/ECF NextGen Version 1.2                                https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
            Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 81 of 98

                                       Query   Reports   Utilities    Help      What's New      Log Out

                                                                                                                        ECF

                                            U.S. District Court
                                Southern District of New York (Foley Square)
                           CRIMINAL DOCKET FOR CASE #: 1:11-cr-01072-DLC-10


          Case title: USA v. Viera et al                                   Date Filed: 12/14/2011
                                                                           Date Terminated: 01/23/2014


          Assigned to: Judge Denise L. Cote

          Defendant (10)
          Roberto Tacher                                  represented by Frank J. Gaviria
          TERMINATED: 01/23/2014                                         Frank Gaviria P.A
          also known as                                                  175 SW 7th Street, Ste 2009
          Sealed Defendant 10                                            Miami, FL 33130
          TERMINATED: 01/23/2014                                         (305)-379-4441
          also known as                                                  Email: thefloridalawyer@yahoo.com
          Robertico                                                      PRO HAC VICE
          TERMINATED: 01/23/2014                                         ATTORNEY TO BE NOTICED
                                                                         Designation: Retained

          Pending Counts                                                     Disposition
          18:371.F CONSPIRACY TO VIOLATE
          FDCA (MIS-BRANDING,                                                Imprisonment for a total term of 37
          ADULTERATION, UNLAWFUL                                             months. Supervised release for a term of 3
          WHOLESALE DISTRIBUTION)                                            years.
          (2s)

          Highest Offense Level (Opening)
          Felony

          Terminated Counts                                                  Disposition
          18:1349.F ATTEMPT AND
          CONSPIRACY TO COMMIT MAIL,                                         Underlying Indictment counts are
          WIRE AND HEALTHCARE FRAUD                                          dismissed on the motion of the US
          (1)
          ATTEMPT AND CONSPIRACY TO
                                                                             Underlying Indictment counts are
          COMMIT MAIL, WIRE AND HEALTH
                                                                             dismissed on the motion of the US
          CARE FRAUD


1 of 18                                                                                                            8/19/2019, 4:24 PM
SDNY CM/ECF NextGen Version 1.2                     https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
            Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 82 of 98

          (1s)
          18:371.F CONSPIRACY TO VIOLATE
                                                                Underlying Indictment counts are
          FDCA
                                                                dismissed on the motion of the US
          (2)

          Highest Offense Level (Terminated)
          Felony

          Complaints                                            Disposition
          None



          Plaintiff
          USA                                    represented by Jason Andrew Masimore
                                                                Kobre & Kim LLP (NYC)
                                                                800 Third Avenue
                                                                New York, NY 10022
                                                                212-448-1200
                                                                Email: jmasimore@gmail.com
                                                                LEAD ATTORNEY
                                                                ATTORNEY TO BE NOTICED

                                                                Edward B. Diskant
                                                                United States Attorney Office, SDNY
                                                                One Saint Andrew's Plaza
                                                                New York, NY 10007
                                                                (212) 637-2294
                                                                Fax: (212) 637-2527
                                                                Email: edward.diskant@usdoj.gov
                                                                ATTORNEY TO BE NOTICED

                                                                John Martin Weinberg
                                                                John M. Weinberg, P.A.
                                                                315 Southeast 7 Street, First Floor
                                                                Fort Lauderdale, FL 33301
                                                                (954)-812-4070
                                                                Fax: (954)-524-9304
                                                                Email: jmwlawster@gmail.com
                                                                TERMINATED: 12/02/2013
                                                                ATTORNEY TO BE NOTICED

                                                                Kathleen Ann Zebrowski
                                                                U.S. Attorney's Office, SDNY (86
                                                                Chambers St.)



2 of 18                                                                                                 8/19/2019, 4:24 PM
SDNY CM/ECF NextGen Version 1.2                                 https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
            Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 83 of 98

                                                                            86 Chambers Street
                                                                            New York, NY 10007
                                                                            (212) 637-2200
                                                                            Fax: (212) 637-2717
                                                                            Email: Kathleen.Zebrowski@usdoj.gov
                                                                            ATTORNEY TO BE NOTICED

                                                                            Russell Capone
                                                                            United States Attorney Office, SDNY
                                                                            One Saint Andrew's Plaza
                                                                            New York, NY 10007
                                                                            (212)-637-2247
                                                                            Fax: (212)-627-2527
                                                                            Email: russell.capone@usdoj.gov
                                                                            ATTORNEY TO BE NOTICED


          Date Filed      #       Docket Text
          07/10/2012          6 SEALED S(1)INDICTMENT as to Sealed Defendant 1 (1) count(s) 1, 2, Sealed
                                Defendant 2 (2) count(s) 1, 2, Sealed Defendant 3 (3) count(s) 1, 2, Sealed Defendant
                                4 (4) count(s) 1, 2, Sealed Defendant 5 (5) count(s) 1, 2, 4, Sealed Defendant 6 (6)
                                count(s) 1, 2, 4, Sealed Defendant 7 (7) count(s) 1, 2, 4, Sealed Defendant 8 (8)
                                count(s) 1, 2, Sealed Defendant 9 (9) count(s) 1, 2, Sealed Defendant 10 (10) count(s)
                                1, 2, Sealed Defendant 11 (11) count(s) 1, 2, 3, 4, Sealed Defendant 12 (12) count(s)
                                1, 2, Sealed Defendant 13 (13) count(s) 1, 2, Sealed Defendant 14 (14) count(s) 1, 2,
                                Sealed Defendant 15 (15) count(s) 1, 2, 3, 4, Sealed Defendant 16 (16) count(s) 1, 2,
                                Sealed Defendant 17 (17) count(s) 1, 2, 4, Sealed Defendant 18 (18) count(s) 1, 2,
                                Sealed Defendant 19 (19) count(s) 1, 2, Sealed Defendant 20 (20) count(s) 1, 2,
                                Sealed Defendant 21 (21) count(s) 1, 2, Sealed Defendant 22 (22) count(s) 1, 2,
                                Sealed Defendant 23 (23) count(s) 1, 2, Sealed Defendant 24 (24) count(s) 1, 2,
                                Sealed Defendant 25 (25) count(s) 1, 2, Sealed Defendant 26 (26) count(s) 1, 2,
                                Sealed Defendant 27 (27) count(s) 1, 2, 4, Sealed Defendant 28 (28) count(s) 1, 2,
                                Sealed Defendant 29 (29) count(s) 1, 2, 5, Sealed Defendant 30 (30) count(s) 1, 2, 5,
                                Sealed Defendant 31 (31) count(s) 1, 2, 5, Sealed Defendant 32 (32) count(s) 1, 2,
                                Sealed Defendant 33 (33) count(s) 1, 2, Sealed Defendant 34 (34) count(s) 1, 2,
                                Sealed Defendant 35 (35) count(s) 4, Sealed Defendant 36 (36) count(s) 4, Sealed
                                Defendant 37 (37) count(s) 5, Sealed Defendant 38 (38) count(s) 4, Sealed Defendant
                                39 (39) count(s) 5, Sealed Defendant 40 (40) count(s) 5, Sealed Defendant 41 (41)
                                count(s) 5, Sealed defendant 42 (42) count(s) 5. (jm) Modified on 7/18/2012 (jm).
                                (Entered: 07/18/2012)
          07/17/2012          7 Order to Unseal S(1)Indictment as to Sealed Defendant 1, Sealed Defendant 2, Sealed
                                Defendant 3, Sealed Defendant 4, Sealed Defendant 5, Sealed Defendant 6, Sealed
                                Defendant 7, Sealed Defendant 8, Sealed Defendant 9, Sealed Defendant 10, Sealed
                                Defendant 11, Sealed Defendant 12, Sealed Defendant 13, Sealed Defendant 14,
                                Sealed Defendant 15, Sealed Defendant 16, Sealed Defendant 17, Sealed Defendant
                                18, Sealed Defendant 19, Sealed Defendant 20, Sealed Defendant 21, Sealed



3 of 18                                                                                                             8/19/2019, 4:24 PM
SDNY CM/ECF NextGen Version 1.2                                 https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
            Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 84 of 98

                                  Defendant 22, Sealed Defendant 23, Sealed Defendant 24, Sealed Defendant 25,
                                  Sealed Defendant 26, Sealed Defendant 27, Sealed Defendant 28, Sealed Defendant
                                  29, Sealed Defendant 30, Sealed Defendant 31, Sealed Defendant 32, Sealed
                                  Defendant 33, Sealed Defendant 34, Sealed Defendant 35, Sealed Defendant 36,
                                  Sealed Defendant 37, Sealed Defendant 38, Sealed Defendant 39, Sealed Defendant
                                  40, Sealed Defendant 41, Sealed defendant 42.. (Signed by Magistrate Judge Frank
                                  Maas on 7/17/12)(jm) (Entered: 07/18/2012)
          07/17/2012              S(1)INDICTMENT UNSEALED as to Israel Tacher, Roberto Tacher, Vanessa
                                  Rosario, Eligio Armas. (jm) (Entered: 07/18/2012)
          07/17/2012              Case Designated ECF as to Israel Tacher, Roberto Tacher, Vanessa Rosario, Eligio
                                  Armas. (jm) (Entered: 07/18/2012)
          07/17/2012              Case as to Aura Catalina Tavarez, Edwin M. Tavarez, Israel Tacher, Roberto Tacher,
                                  Vanessa Rosario, Eligio Armas ASSIGNED to Judge Judge Denise L. Cote. Judge
                                  Judge Unassigned no longer assigned to the case. (jm) (Entered: 07/18/2012)
          07/17/2012       51 MEMORANDUM OF LAW in Support Of The Detention Without Bail of Certain
                              Defendants by USA as to Juan Carlos Viera, Jose Manuel Dominguez, Julio
                              Dominguez, Carlos Alberto Padron, Juan Manuel Tavarez Padilla, Juan Tavarez,
                              Aura Catalina Tavarez, Edwin M. Tavarez, Israel Tacher, Roberto Tacher, Vanessa
                              Rosario, Eligio Armas, Eduardo Diaz, Carlos Peralta, Joselito Peralta, Juan Carlos
                              Peralta, Hanser Olivo Liranzo, Kelvin Manuel Martinez Taveras, Glenn Luis Cabrera,
                              Fary R. Caba Padilla, Miguel Padilla, Americo Luis Garcia Dominguez, Wilfred
                              Rodriguez, Jose Ramon Gonzalez, Alex Justo, Yoel Fernandez Rivero, Amauris A.
                              Rosario, Jacqueline Jimenez, Luis Santana, Bayohan Diaz, Paulino Cayetano,
                              Armando Garcia, Sergio Novo, Lazaro Ospina, Brenda Santos, Ira Karp, Luis Abreu,
                              Joel Gabriel Casado, Jose Felipe, Benito Duran, Arelis Lee, Milagros Acevedo.
                              (Attachments: # 1 Exhibit)(jm) (Entered: 07/18/2012)
          07/19/2012       56 SEALED DOCUMENT placed in vault. (mps) (Entered: 07/20/2012)
          07/20/2012       57 NOTICE OF ATTORNEY APPEARANCE Jason Andrew Masimore appearing for
                              USA. (Masimore, Jason) (Entered: 07/20/2012)
          07/20/2012       58 NOTICE OF ATTORNEY APPEARANCE Edward B. Diskant appearing for USA.
                              (Diskant, Edward) (Entered: 07/20/2012)
          07/20/2012       59 ORDER EXCLUDING TIME UNDER THE SPEEDY TRIAL ACT as to Juan
                              Carlos Viera, Jose Manuel Dominguez, Julio Dominguez, Carlos Alberto Padron,
                              Juan Manuel Tavarez Padilla, Juan Tavarez, Aura Catalina Tavarez, Edwin M.
                              Tavarez, Israel Tacher, Roberto Tacher, Vanessa Rosario, Eligio Armas, Eduardo
                              Diaz, Carlos Peralta, Joselito Peralta, Juan Carlos Peralta, Hanser Olivo Liranzo,
                              Kelvin Manuel Martinez Taveras, Glenn Luis Cabrera, Fary R. Caba Padilla, Miguel
                              Padilla, Americo Luis Garcia Dominguez, Wilfred Rodriguez, Jose Ramon Gonzalez,
                              Alex Justo, Yoel Fernandez Rivero, Amauris A. Rosario, Jacqueline Jimenez, Luis
                              Santana, Bayohan Diaz, Paulino Cayetano, Armando Garcia, Sergio Novo, Lazaro
                              Ospina, Brenda Santos, Ira Karp, Luis Abreu, Joel Gabriel Casado, Jose Felipe,
                              Benito Duran, Arelis Lee, Milagros Acevedo. On 7/19/2012, the Government
                              requested that time be excluded until the initial conference in this matter, on


4 of 18                                                                                                             8/19/2019, 4:24 PM
SDNY CM/ECF NextGen Version 1.2                                  https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
            Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 85 of 98

                                  7/23/2012, pursuant to the Speedy Trial Act Title 18, United States Code, Section
                                  3161(h)(7)(A); and the granting of this continuance best serves the ends of justice and
                                  outweighs the best interests of the public and the defendants in a speedy trial. IT IS
                                  HEREBY ORDERED that time is excluded from the date of this Order, 7/20/2012
                                  until 7/23/2012. (Signed by Judge Denise L. Cote on 7/20/2012)(ja) (Entered:
                                  07/20/2012)
          07/23/2012       61 NOTICE OF ATTORNEY APPEARANCE Russell Capone appearing for USA.
                              (Capone, Russell) (Entered: 07/23/2012)
          07/27/2012     102 ORDER as to Juan Carlos Viera, Jose Manuel Dominguez, Julio Dominguez, Carlos
                             Alberto Padron, Juan Manuel Tavarez Padilla, Juan Tavarez, Aura Catalina Tavarez,
                             Edwin M. Tavarez, Israel Tacher, Roberto Tacher, Vanessa Rosario, Eligio Armas,
                             Eduardo Diaz, Carlos Peralta, Joselito Peralta, Juan Carlos Peralta, Hanser Olivo
                             Liranzo, Kelvin Manuel Martinez Taveras, Glenn Luis Cabrera, Fary R. Caba Padilla,
                             Miguel Padilla, Americo Luis Garcia Dominguez, Wilfred Rodriguez, Jose Ramon
                             Gonzalez, Alex Justo, Yoel Fernandez Rivero, Amauris A. Rosario, Jacqueline
                             Jimenez, Luis Santana, Bayohan Diaz, Paulino Cayetano, Armando Garcia, Sergio
                             Novo, Lazaro Ospina, Brenda Santos, Ira Karp, Luis Abreu, Joel Gabriel Casado,
                             Jose Felipe, Benito Duran, Arelis Lee, Milagros Acevedo. IT IS HEREBY
                             ORDERED that the Clerk of Court shall make part of the record the Spanish
                             translation of the Indictment attached to this Order. SO ORDERED: (Signed by
                             Judge Denise L. Cote on 7/27/2012)(bw) (Entered: 07/30/2012)
          07/31/2012     141 SEALED DOCUMENT placed in vault. (nm) (Entered: 08/01/2012)
          07/31/2012     142 SEALED DOCUMENT placed in vault. (nm) (Entered: 08/01/2012)
          08/02/2012     152 ORDER as to Juan Carlos Viera, Jose Manuel Dominguez, Julio Dominguez, Carlos
                             Alberto Padron, Juan Manuel Tavarez Padilla, Juan Tavarez, Aura Catalina Tavarez,
                             Edwin M. Tavarez, Israel Tacher, Roberto Tacher, Vanessa Rosario, Eligio Armas,
                             Eduardo Diaz, Carlos Peralta, Joselito Peralta, Juan Carlos Peralta, Hanser Olivo
                             Liranzo, Kelvin Manuel Martinez Taveras, Glenn Luis Cabrera, Fary R. Caba Padilla,
                             Miguel Padilla, Americo Luis Garcia Dominguez, Wilfred Rodriguez, Jose Ramon
                             Gonzalez, Alex Justo, Yoel Fernandez Rivero, Amauris A. Rosario, Jacqueline
                             Jimenez, Luis Santana, Bayohan Diaz, Paulino Cayetano, Armando Garcia, Sergio
                             Novo, Lazaro Ospina, Brenda Santos, Ira Karp, Luis Abreu, Joel Gabriel Casado,
                             Jose Felipe, Benito Duran, Arelis Lee, Milagros Acevedo., Order to Unseal
                             Document as to Juan Carlos Viera, Jose Manuel Dominguez, Julio Dominguez,
                             Carlos Alberto Padron, Juan Manuel Tavarez Padilla, Juan Tavarez, Aura Catalina
                             Tavarez, Edwin M. Tavarez, Israel Tacher, Roberto Tacher, Vanessa Rosario, Eligio
                             Armas, Eduardo Diaz, Carlos Peralta, Joselito Peralta, Juan Carlos Peralta, Hanser
                             Olivo Liranzo, Kelvin Manuel Martinez Taveras, Glenn Luis Cabrera, Fary R. Caba
                             Padilla, Miguel Padilla, Americo Luis Garcia Dominguez, Wilfred Rodriguez, Jose
                             Ramon Gonzalez, Alex Justo, Yoel Fernandez Rivero, Amauris A. Rosario,
                             Jacqueline Jimenez, Luis Santana, Bayohan Diaz, Paulino Cayetano, Armando
                             Garcia, Sergio Novo, Lazaro Ospina, Brenda Santos, Ira Karp, Luis Abreu, Joel
                             Gabriel Casado, Jose Felipe, Benito Duran, Arelis Lee, Milagros Acevedo. We write
                             to request that the Court order the Clerk's office to unseal the following docket



5 of 18                                                                                                              8/19/2019, 4:24 PM
SDNY CM/ECF NextGen Version 1.2                                 https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
            Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 86 of 98

                                  numbers for the purpose of allowing the US Atty's Office to obtain a copy of their
                                  contents. The below-listed docket numbers correspond to various applications made
                                  during an investigation leading up to the above-referenced case. 11Mag0947;
                                  11Mag1452; 11Mag2089; 11Mag2262; 11Mag2338; 11Mag2551; 11Mag2520;
                                  12Mag0281; and 12Mag0314. (Signed by Magistrate Judge Ronald L. Ellis on
                                  8/2/12)(jw) (Entered: 08/03/2012)
          08/07/2012     159 ORDER as to (S1-11-Cr-1072-) Juan Carlos Viera, Jose Manuel Dominguez, Julio
                             Dominguez, Carlos Alberto Padron, Juan Manuel Tavarez Padilla, Juan Tavarez,
                             Aura Catalina Tavarez, Edwin M. Tavarez, Israel Tacher, Roberto Tacher, Vanessa
                             Rosario, Eligio Armas, Eduardo Diaz, Carlos Peralta, Joselito Peralta, Juan Carlos
                             Peralta, Hanser Olivo Liranzo, Kelvin Manuel Martinez Taveras, Glenn Luis Cabrera,
                             Fary R. Caba Padilla, Miguel Padilla, Americo Luis Garcia Dominguez, Wilfred
                             Rodriguez, Jose Ramon Gonzalez, Alex Justo, Yoel Fernandez Rivero, Amauris A.
                             Rosario, Jacqueline Jimenez, Luis Santana, Bayohan Diaz, Paulino Cayetano,
                             Armando Garcia, Sergio Novo, Lazaro Ospina, Brenda Santos, Ira Karp, Luis Abreu,
                             Joel Gabriel Casado, Jose Felipe, Benito Duran, Arelis Lee, Milagros Acevedo. On
                             July 17, 2012, the superseding indictment charging forty-two defendants in a two-
                             count indictment was unsealed. Many of the defendants have been assigned C.J.A.
                             counsel. It is anticipated that hundreds of attorney hours will be expended.
                             Accordingly, it is hereby ORDERED that this Court identifies this case as a Mega
                             case and directs that it be budgeted with the Second Circuit's case budgeting attorney.
                             (Signed by Judge Denise L. Cote on 8/7/2012)(bw) (Entered: 08/07/2012)
          08/07/2012     160 REQUEST as to (S1-11-Cr-1072-) Juan Carlos Viera, Jose Manuel Dominguez, Julio
                             Dominguez, Carlos Alberto Padron, Juan Manuel Tavarez Padilla, Juan Tavarez,
                             Aura Catalina Tavarez, Edwin M. Tavarez, Israel Tacher, Roberto Tacher, Vanessa
                             Rosario, Eligio Armas, Eduardo Diaz, Carlos Peralta, Joselito Peralta, Juan Carlos
                             Peralta, Hanser Olivo Liranzo, Kelvin Manuel Martinez Taveras, Glenn Luis Cabrera,
                             Fary R. Caba Padilla, Miguel Padilla, Americo Luis Garcia Dominguez, Wilfred
                             Rodriguez, Jose Ramon Gonzalez, Alex Justo, Yoel Fernandez Rivero, Amauris A.
                             Rosario, Jacqueline Jimenez, Luis Santana, Bayohan Diaz, Paulino Cayetano,
                             Armando Garcia, Sergio Novo, Lazaro Ospina, Brenda Santos, Ira Karp, Luis Abreu,
                             Joel Gabriel Casado, Jose Felipe, Benito Duran, Arelis Lee, Milagros Acevedo. On
                             July 17, 2012, a superseding indictment charging forty-two defendants was unsealed.
                             Many of the defendants have been assigned C.J.A. counsel. At the arraignment and
                             initial conference held on July 23, C.J.A. counsel Adam Perlmutter graciously
                             volunteered to act as the coordinating defense attorney for assigned counsel.
                             Accordingly, it is hereby REQUESTED that Mr. Perlmutter contact Emma
                             Greenwood, Coordinating Discovery Attorney, Office of Defender Services, of the
                             Administrative Office of the United States Courts, to request her support of defense
                             counsel in this case. (Signed by Judge Denise L. Cote on 8/7/2012)(bw) (Entered:
                             08/07/2012)
          08/14/2012     177 SEALED DOCUMENT placed in vault. (nm) (Entered: 08/14/2012)
          08/14/2012     179 (S2) SUPERSEDING INDICTMENT FILED as to Juan Carlos Viera (1) count(s) 1s,
                             2s, Jose Manuel Dominguez (2) count(s) 1s, 2s, Julio Dominguez (3) count(s) 1s, 2s,
                             Carlos Alberto Padron (4) count(s) 1s, 2s, Juan Manuel Tavarez Padilla (5) count(s)


6 of 18                                                                                                             8/19/2019, 4:24 PM
SDNY CM/ECF NextGen Version 1.2                                   https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
            Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 87 of 98

                                  1s, 2s, 4s, Juan Tavarez (6) count(s) 1s, 2s, 4s, Aura Catalina Tavarez (7) count(s) 1s,
                                  2s, 4s, Edwin M. Tavarez (8) count(s) 1s, 2s, Israel Tacher (9) count(s) 1s, 2s,
                                  Roberto Tacher (10) count(s) 1s, 2s, Vanessa Rosario (11) count(s) 1s, 2s, 3s, 4s,
                                  Eligio Armas (12) count(s) 1s, 2s, Eduardo Diaz (13) count(s) 1s, 2s, Carlos Peralta
                                  (14) count(s) 1s, 2s, Joselito Peralta (15) count(s) 1s, 2s, 3s, 4s, Juan Carlos Peralta
                                  (16) count(s) 1s, 2s, Hanser Olivo Liranzo (17) count(s) 1s, 2s, 4s, Kelvin Manuel
                                  Martinez Taveras (18) count(s) 1s, 2s, Glenn Luis Cabrera (19) count(s) 1s, 2s, Fary
                                  R. Caba Padilla (20) count(s) 1s, 2s, Miguel Padilla (21) count(s) 1s, 2s, Americo
                                  Luis Garcia Dominguez (22) count(s) 1s, 2s, Wilfred Rodriguez (23) count(s) 1s, 2s,
                                  Jose Ramon Gonzalez (24) count(s) 1s, 2s, Alex Justo (25) count(s) 1s, 2s, Yoel
                                  Fernandez Rivero (26) count(s) 1s, 2s, Amauris A. Rosario (27) count(s) 1s, 2s, 4s,
                                  Jacqueline Jimenez (28) count(s) 1s, 2s, Luis Santana (29) count(s) 1s, 2s, 5s,
                                  Bayohan Diaz (30) count(s) 1s, 2s, 5s, Paulino Cayetano (31) count(s) 1s, 2s, 5s,
                                  Armando Garcia (32) count(s) 1s, 2s, Sergio Novo (33) count(s) 1s, 2s, Lazaro
                                  Ospina (34) count(s) 1s, 2s, Brenda Santos (35) count(s) 4s, Ira Karp (36) count(s) 4s,
                                  Luis Abreu (37) count(s) 5s, Joel Gabriel Casado (38) count(s) 4s, Jose Felipe (39)
                                  count(s) 5s, Benito Duran (40) count(s) 5s, Arelis Lee (41) count(s) 5s, Milagros
                                  Acevedo (42) count(s) 5s, Alex Oria (43) count(s) 1, 2, 6, Joe H. Nelson (44) count(s)
                                  1, 2, 6, Kenneth Nelson (45) count(s) 1, 2, 6, Conrado Vazquez (46) count(s) 1, 2,
                                  Abel Gonzalez (47) count(s) 1, 2, Efren Ruiz (48) count(s) 1, 2. (Attachments: # 1
                                  indictment part 2) (jm) (Entered: 08/15/2012)
          08/30/2012     204 MOTION for Frank J. Gaviria to Appear Pro Hac Vice. Motion and supporting
                             papers to be reviewed by Clerk's Office staff. Document filed by Roberto Tacher.
                             (pgu) (pgu). (Entered: 08/30/2012)
          08/30/2012              >>>NOTICE REGARDING PRO HAC VICE MOTION. Regarding Document
                                  No. 204 MOTION for Frank J. Gaviria to Appear Pro Hac Vice. Motion and
                                  supporting papers to be reviewed by Clerk's Office staff.. The document has
                                  been reviewed and there are no deficiencies. (pgu) (Entered: 09/20/2012)
          08/31/2012              CASHIERS OFFICE REMARK as to Roberto Tacher on 204 Motion to Appear Pro
                                  Hac Vice in the amount of $200.00, paid on 08/30/2012, Receipt Number 1047535.
                                  (jd) (Entered: 08/31/2012)
          09/06/2012     211 SEALED DOCUMENT placed in vault. (nm) (Entered: 09/06/2012)
          09/13/2012     223 ORDER as to Juan Carlos Viera, Jose Manuel Dominguez, Julio Dominguez, Carlos
                             Alberto Padron, Juan Manuel Tavarez Padilla, Juan Tavarez, Aura Catalina Tavarez,
                             Edwin M. Tavarez, Israel Tacher, Roberto Tacher, Vanessa Rosario, Eligio Armas,
                             Eduardo Diaz, Carlos Peralta, Joselito Peralta, Juan Carlos Peralta, Hanser Olivo
                             Liranzo, Kelvin Manuel Martinez Taveras, Glenn Luis Cabrera, Fary R. Caba Padilla,
                             Miguel Padilla, Americo Luis Garcia Dominguez, Wilfred Rodriguez, Jose Ramon
                             Gonzalez, Alex Justo, Yoel Fernandez Rivero, Amauris A. Rosario, Jacqueline
                             Jimenez, Luis Santana, Bayohan Diaz, Paulino Cayetano, Armando Garcia, Sergio
                             Novo, Lazaro Ospina, Brenda Santos, Ira Karp, Luis Abreu, Joel Gabriel Casado,
                             Jose Felipe, Benito Duran, Arelis Lee, Milagros Acevedo, Alex Oria, Joe H. Nelson,
                             Kenneth Nelson, Conrado Vazquez, Efren Ruiz, Abel Gonzalez. On August 14, 2012,
                             the Government filed a SecondSuperseding Indictment in this matter, S2 11 Cr. 1072.



7 of 18                                                                                                               8/19/2019, 4:24 PM
SDNY CM/ECF NextGen Version 1.2                                 https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
            Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 88 of 98

                                  It is hereby ORDERED that counsel for those defendants who have not been
                                  arraigned on superseding indictment S2 11 Cr. 1072 must advise the Government no
                                  later than September 18, on which of the following three dates they will appear in
                                  Courtroom 15-B, 500 Pearl Street, with their clients for an arraignment: Tuesday,
                                  September 25 at 2 p.m. Wednesday, September 26 at 2:30 p.m. Thursday, September
                                  27 at 2:30 p.m. IT IS FURTHER ORDERED that in the event a defendant does not
                                  provide such notice by September 18, the defendant and defense counsel must appear
                                  in Courtroom 15-B on September 27 at 2:30 p.m. (Signed by Judge Denise L. Cote
                                  on 9/13/2012)(dnd) (Entered: 09/13/2012)
          09/18/2012     229 SEALED DOCUMENT placed in vault. (nm) (Entered: 09/19/2012)
          09/21/2012     231 ORDER FOR ADMISSION PRO HAC VICE ON WRITTEN MOTION as to (11-
                             Cr-1072-10) Roberto Tacher. Upon the motion of Terence Christian Scheurer attorney
                             for Roberto Tacher and said sponsor attorney's affidavit in support; IT IS HEREBY
                             ORDERED that: Frank J. Gaviria, Esq. Frank J. Gaviria, PA, 175 sw 7th Street, Ste
                             33130, Miami, FL 33130. Telephone: (305)379-4441, Facsimile: (305)379-4548, is
                             admitted to practice pro hac vice as counsel for Roberto Tacher in the above
                             captioned case in the United States District Court for the Southern District of New
                             York. All attorneys appearing before this Court are subject to the Local Rules of this
                             Court, including the Rules governing discipline of attorneys. If this action is assigned
                             to the ECF system, counsel shall immediately apply for an ECF password at
                             nysd.uscourts.gov. Counsel shall forward the pro hac vice fee to the Clerk of Court.
                             ENDORSEMENT: GRANTED. (Signed by Judge Denise L. Cote on 9/20/2012)(bw)
                             (Entered: 09/21/2012)
          09/21/2012     232 ENDORSED LETTER as to Carlos Alberto Padron, Israel Tacher, Roberto Tacher,
                             Vanessa Rosario, Eduardo Diaz, Fary R. Caba Padilla, Miguel Padilla, Americo Luis
                             Garcia Dominguez, Wilfred Rodriguez, Jose Ramon Gonzalez, Alex Justo, Amauris
                             A. Rosario, Jacqueline Jimenez, Paulino Cayetano, Brenda Santos, Ira Karp, Joel
                             Gabriel Casado, Benito Duran, Milagros Acevedo addressed to Judge Denise L. Cote
                             from Jason A. Masimore; Russell Capone; Edward B. Diskant dated 9/20/2012 re:
                             We write follow up on the Court's September 13, 2012 order (the "Scheduling
                             Order") to defense counsel concerning scheduling arraignments for defendants who
                             have not yet been arraigned on Superseding Indictment S2 11 Cr. 1072 (DLC) (the
                             "Superseding Indictment"). Based on the responses and non-responses by September
                             18, 2012 from counsel pursuant to the Court's Scheduling Order, we respectfully
                             request that the Court order the followingdefendants to appear at the following times
                             to be arraigned on the Superseding Indictment, and order that counsel make their
                             clients aware of their need to appear... ENDORSEMENT: It is hereby Ordered that
                             the defendants and their attorneys appear at the designated dates and times. (Signed
                             by Judge Denise L. Cote on 9/21/2012)(dnd) (Entered: 09/21/2012)
          09/21/2012              Set/Reset Hearings as to Carlos Alberto Padron, Israel Tacher, Roberto Tacher,
                                  Vanessa Rosario, Miguel Padilla, Jose Ramon Gonzalez, Alex Justo, Jacqueline
                                  Jimenez, Paulino Cayetano, Brenda Santos, Ira Karp, Joel Gabriel Casado, Benito
                                  Duran: Arraignment set for 9/27/2012 at 02:30 PM before Judge Denise L. Cote.
                                  (dnd) (Entered: 09/21/2012)




8 of 18                                                                                                             8/19/2019, 4:24 PM
SDNY CM/ECF NextGen Version 1.2                                   https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
            Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 89 of 98

          09/21/2012     233 ORDER as to (S1-11-Cr-1072-) Juan Carlos Viera, Jose Manuel Dominguez, Julio
                             Dominguez, Carlos Alberto Padron, Juan Manuel Tavarez Padilla, Juan Tavarez,
                             Aura Catalina Tavarez, Edwin M. Tavarez, Israel Tacher, Roberto Tacher, Vanessa
                             Rosario, Eligio Armas, Eduardo Diaz, Carlos Peralta, Joselito Peralta, Juan Carlos
                             Peralta, Hanser Olivo Liranzo, Kelvin Manuel Martinez Taveras, Glenn Luis Cabrera,
                             Fary R. Caba Padilla, Miguel Padilla, Americo Luis Garcia Dominguez, Wilfred
                             Rodriguez, Jose Ramon Gonzalez, Alex Justo, Yoel Fernandez Rivero, Amauris A.
                             Rosario, Jacqueline Jimenez, Luis Santana, Bayohan Diaz, Paulino Cayetano,
                             Armando Garcia, Sergio Novo, Lazaro Ospina, Brenda Santos, Ira Karp, Luis Abreu,
                             Joel Gabriel Casado, Jose Felipe, Benito Duran, Arelis Lee, Milagros Acevedo, Alex
                             Oria, Joe H. Nelson, Kenneth Nelson, Conrado Vazquez, Efren Ruiz, Abel
                             Gonzalez....[See Order]... IT IS on this 21st day of September, 2012, ORDERED,
                             that any attorney appointed by this Court pursuant to the Criminal Justice Act in this
                             matter who represents a defendant currently in federal custody is hereby authorized to
                             incur the expense of $580 for a 160-gigabyte iPod to be loaded with the audio and
                             visual discovery in this case through vendor DupeCoop and provide the same to that
                             defendant wherever he or she is incarcerated. (Signed by Judge Denise L. Cote on
                             9/21/2012)(bw) (Entered: 09/24/2012)
          09/27/2012     242 SEALED DOCUMENT placed in vault. (nm) (Entered: 09/27/2012)
          09/27/2012              Minute Entry for proceedings held before Judge Denise L. Cote:Initial Appearance as
                                  to Israel Tacher, Roberto Tacher, Jose Ramon Gonzalez, Jacqueline Jimenez, Brenda
                                  Santos, Ira Karp, Joel Gabriel Casado, Benito Duran held on 9/27/2012. (jw)
                                  (Entered: 09/28/2012)
          09/27/2012              Minute Entry for proceedings held before Judge Denise L. Cote:Arraignment as to
                                  Israel Tacher present with atty Teresa Elizabeht Williams (9) Count 1s,2s and
                                  Roberto Tacher present with atty Frank J. Gaviria by Terence Scheurer (10) Count
                                  1s,2s and Jose Ramon Gonzalez present with atty Conway C. Martindale (24) Count
                                  1s,2s and Jacqueline Jimenez present with atty Carlos Gonzalez (28) Count 1s,2s and
                                  Brenda Santos present with atty Noel Nafiu Akinsola (35) Count 4s and Ira Karp
                                  present with atty John Rodriguez (36) Count 4s and Joel Gabriel Casado present with
                                  atty Alix Duroseau (38) Count 4s and Benito Duran present with atty Daniel Nobel
                                  (40) Count 5s held on 9/27/2012. Assistant U.S. Attorney Russell Capone present.
                                  Spanish interpreter.James Hontoria present and sworn. Court Reporter Sam Mauro
                                  present. Defendants Israel Tacher, Roberto Tacher, Jose Ramon Gonzalez, Jacqueline
                                  Jimenez, Bredna Santos, Ira Karp, Joel Gabriel Casado and Benito Duran plead not
                                  guilty as charged in S2 11 Cr. 1072. For the reasons set forth on the record, the Court
                                  grants the Governments request for detention as to defendant Israel Tacher and
                                  vacates the Mag. Judges decision setting bail. (jw) (Entered: 09/28/2012)
          09/27/2012              Minute Entry for proceedings held before Judge Denise L. Cote: Plea entered by
                                  Israel Tacher (9) Count 1s,2s and Roberto Tacher (10) Count 1s,2s and Jose Ramon
                                  Gonzalez (24) Count 1s,2s and Jacqueline Jimenez (28) Count 1s,2s and Brenda
                                  Santos (35) Count 4s and Ira Karp (36) Count 4s and Joel Gabriel Casado (38) Count
                                  4s and Benito Duran (40) Count 5s Not Guilty. (jw) (Entered: 09/28/2012)
          10/12/2012     262 SEALED DOCUMENT placed in vault. (mps) (Entered: 10/12/2012)



9 of 18                                                                                                               8/19/2019, 4:24 PM
SDNY CM/ECF NextGen Version 1.2                              https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
             Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 90 of 98

           10/19/2012    266 SEALED DOCUMENT placed in vault. (mps) (Entered: 10/22/2012)
           10/19/2012    267 SEALED DOCUMENT placed in vault. (mps) (Entered: 10/22/2012)
           10/19/2012    268 SEALED DOCUMENT placed in vault. (mps) (Entered: 10/22/2012)
           11/08/2012    274 SEALED DOCUMENT placed in vault. (mps) (Entered: 11/09/2012)
           11/14/2012    277 SEALED DOCUMENT placed in vault. (nm) (Entered: 11/15/2012)
           01/04/2013    292 SEALED DOCUMENT placed in vault. (mps) (Entered: 01/04/2013)
           01/04/2013    294 SEALED DOCUMENT placed in vault. (mps) (Entered: 01/04/2013)
           02/25/2013    314 SEALED DOCUMENT placed in vault. (mps) (Entered: 02/25/2013)
           03/01/2013    318 SEALED DOCUMENT placed in vault. (mps) (Entered: 03/01/2013)
           03/05/2013    320 SEALED DOCUMENT placed in vault. (mps) (Entered: 03/06/2013)
           03/11/2013    322 SEALED DOCUMENT placed in vault. (nm) (Entered: 03/11/2013)
           03/29/2013    333 NOTICE OF ATTORNEY APPEARANCE: John Martin Weinberg appearing for
                             Juan Carlos Viera, Jose Manuel Dominguez, Julio Dominguez, Carlos Alberto
                             Padron, Juan Manuel Tavarez Padilla, Juan Tavarez, Aura Catalina Tavarez, Edwin
                             M. Tavarez, Israel Tacher, Roberto Tacher, Vanessa Rosario, Eligio Armas, Eduardo
                             Diaz, Carlos Peralta, Joselito Peralta, Juan Carlos Peralta, Hanser Olivo Liranzo,
                             Kelvin Manuel Martinez Taveras, Glenn Luis Cabrera, Fary R. Caba Padilla, Miguel
                             Padilla, Americo Luis Garcia Dominguez, Wilfred Rodriguez, Jose Ramon Gonzalez,
                             Alex Justo, Yoel Fernandez Rivero, Amauris A. Rosario, Jacqueline Jimenez, Luis
                             Santana, Bayohan Diaz, Paulino Cayetano, Armando Garcia, Sergio Novo, Lazaro
                             Ospina, Brenda Santos, Ira Karp, Luis Abreu, Joel Gabriel Casado, Jose Felipe,
                             Benito Duran, Arelis Lee, Milagros Acevedo, Alex Oria, Joe H. Nelson, Kenneth
                             Nelson, Conrado Vazquez, Abel Gonzalez, Efren Ruiz, Felipe Wated. Appearance
                             Type: Retained. Vanessa Rosario (Weinberg, John) (Entered: 03/29/2013)
           04/29/2013    347 SEALED DOCUMENT placed in vault. (nm) (Entered: 04/29/2013)
           05/07/2013    353 SEALED DOCUMENT placed in vault. (nm) (Entered: 05/07/2013)
           05/20/2013    363 SEALED DOCUMENT placed in vault. (mps) (Entered: 05/20/2013)
           06/18/2013    397 SEALED DOCUMENT placed in vault. (mps) (Entered: 06/18/2013)
           06/18/2013    398 SEALED DOCUMENT placed in vault. (mps) (Entered: 06/18/2013)
           06/18/2013    399 SEALED DOCUMENT placed in vault. (mps) (Entered: 06/18/2013)
           07/12/2013    431 Letter by USA as to (S2-11-Cr-1072-) Juan Carlos Viera, Jose Manuel Dominguez,
                             Julio Dominguez, Carlos Alberto Padron, Juan Manuel Tavarez Padilla, Juan
                             Tavarez, Aura Catalina Tavarez, Edwin M. Tavarez, Israel Tacher, Roberto Tacher,
                             Vanessa Rosario, Eligio Armas, Eduardo Diaz, Carlos Peralta, Joselito Peralta, Juan
                             Carlos Peralta, Hanser Olivo Liranzo, Kelvin Manuel Martinez Taveras, Glenn Luis
                             Cabrera, Fary R. Caba Padilla, Miguel Padilla, Americo Luis Garcia Dominguez,
                             Wilfred Rodriguez, Jose Ramon Gonzalez, Alex Justo, Yoel Fernandez Rivero,



10 of 18                                                                                                         8/19/2019, 4:24 PM
SDNY CM/ECF NextGen Version 1.2                                   https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
             Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 91 of 98

                                  Amauris A. Rosario, Jacqueline Jimenez, Luis Santana, Bayohan Diaz, Paulino
                                  Cayetano, Armando Garcia, Sergio Novo, Lazaro Ospina, Brenda Santos, Ira Karp,
                                  Luis Abreu, Joel Gabriel Casado, Jose Felipe, Benito Duran, Arelis Lee, Milagros
                                  Acevedo, Alex Oria, Joe H. Nelson, Kenneth Nelson, Conrado Vazquez, Abel
                                  Gonzalez, Efren Ruiz, Felipe Wated addressed to Judge Denise L. Cote from AUSAs
                                  Jason A. Masimore, Russell Capone, Edward B. Diskant, dated July 12, 2013 re: We
                                  write to advise the Court concerning the status of the case, which involves 49
                                  defendants, so that the Court can begin to make preparations for the trial set to
                                  commence on September 16, 2013. As we explain more fully below, our best
                                  estimate is that virtually all of the defendants have entered or will enter guilty pleas,
                                  and that there is one defendant whose counsel has communicated that his current
                                  intention is to go to trial and four defendants whose status is unknown, and whom we
                                  presume for purposes of discussing trial planning will go to trial. (bw) (Entered:
                                  07/15/2013)
           07/16/2013    433 SEALED DOCUMENT placed in vault. (mps) (Entered: 07/16/2013)
           07/17/2013             >>>NOTICE REGARDING DEFICIENT MOTION TO APPEAR PRO HAC
                                  VICE. Notice regarding Document No. 434 SECOND MOTION for Teresa
                                  Williams to Appear Pro Hac Vice. Motion and supporting papers to be reviewed
                                  by Clerk's Office staff.. The filing is deficient for the following reason(s):
                                  Missing Certificate of Good Standing.Missing Proposed Order. Re-file the
                                  document as a Motion to Appear Pro Hac Vice and attach a valid Certificate of
                                  Good Standing from the Supreme Court of Florida issued within the past 30
                                  days.Re-file the document as a Motion to Appear Pro Hac Vice and attach a
                                  Proposed Order. (wb) (Entered: 07/17/2013)
           08/02/2013    463 SEALED DOCUMENT placed in vault. (mps) (Entered: 08/02/2013)
           08/02/2013    464 SEALED DOCUMENT placed in vault. (mps) (Entered: 08/02/2013)
           08/08/2013    488 SEALED DOCUMENT placed in vault. (nm) (Entered: 08/09/2013)
           08/08/2013    489 SEALED DOCUMENT placed in vault. (nm) (Entered: 08/09/2013)
           08/09/2013             Minute Entry for proceedings held before Judge Denise L. Cote: Change of Plea
                                  Hearing as to Roberto Tacher held on 8/9/2013. Plea entered by Roberto Tacher (10)
                                  Guilty as to Count 2s. DEFT # 10- ROBERTO TACHER present w/atty Frank
                                  Gaviria. Assistant U.S. Attorney Jason Masimore present. Court reporter Denise
                                  Richards present. The defendant w/draws his not guilty plea and pleads guilty to
                                  count 2 of S2 11 Cr. 1072. The Court accepts the guilty plea. PSR Ordered. Sentence
                                  date set for January 17, 2014 at 2 p.m. Defense submissions regarding sentence due
                                  January 3. Govts response due January 10. Bail continued. (jbo) (Entered:
                                  08/09/2013)
           08/09/2013             Change of Not Guilty Plea to Guilty Plea as to Roberto Tacher (10) Count 2s. (jbo)
                                  (Entered: 08/09/2013)
           08/09/2013             Order of Referral to Probation for Presentence Investigation and Report as to Roberto
                                  Tacher. (Signed by Judge Denise L. Cote on 8/9/13)(jbo) (Entered: 08/09/2013)
           08/22/2013    534 SEALED DOCUMENT placed in vault. (mps) (Entered: 08/22/2013)


11 of 18                                                                                                              8/19/2019, 4:24 PM
SDNY CM/ECF NextGen Version 1.2                               https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
             Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 92 of 98

           09/05/2013    559 TRANSCRIPT of Proceedings as to Roberto Tacher re: Plea held on 8/9/13 before
                             Judge Denise L. Cote. Court Reporter/Transcriber: Denise Richards, (212) 805-0300,
                             Transcript may be viewed at the court public terminal or purchased through the Court
                             Reporter/Transcriber before the deadline for Release of Transcript Restriction. After
                             that date it may be obtained through PACER. Redaction Request due 9/30/2013.
                             Redacted Transcript Deadline set for 10/10/2013. Release of Transcript Restriction
                             set for 12/9/2013. (Rodriguez, Somari) (Entered: 09/05/2013)
           09/05/2013    560 NOTICE OF FILING OF OFFICIAL TRANSCRIPT as to Roberto Tacher. Notice is
                             hereby given that an official transcript of a Plea proceeding held on 8/9/13 has been
                             filed by the court reporter/transcriber in the above-captioned matter. The parties have
                             seven (7) calendar days to file with the court a Notice of Intent to Request Redaction
                             of this transcript. If no such Notice is filed, the transcript may be made remotely
                             electronically available to the public without redaction after 90 calendar days....
                             (Rodriguez, Somari) (Entered: 09/05/2013)
           09/06/2013    564 SEALED DOCUMENT placed in vault. (mps) (Entered: 09/09/2013)
           09/13/2013    569 SEALED DOCUMENT placed in vault. (mps) (Entered: 09/13/2013)
           09/19/2013    580 SEALED DOCUMENT placed in vault. (nm) (Entered: 09/19/2013)
           10/01/2013    599 SEALED DOCUMENT placed in vault. (mps) (Entered: 10/02/2013)
           10/03/2013    606 SEALED DOCUMENT placed in vault. (mps) (Entered: 10/03/2013)
           10/23/2013    645 SEALED DOCUMENT placed in vault. (nm) (Entered: 10/24/2013)
           11/06/2013    669 SEALED DOCUMENT placed in vault. (nm) (Entered: 11/07/2013)
           11/14/2013    682 SEALED DOCUMENT placed in vault. (nm) (Entered: 11/15/2013)
           11/19/2013    691 SEALED DOCUMENT placed in vault. (nm) (Entered: 11/19/2013)
           11/19/2013    692 SEALED DOCUMENT placed in vault. (nm) (Entered: 11/19/2013)
           11/20/2013    693 SEALED DOCUMENT placed in vault. (mps) (Entered: 11/21/2013)
           11/27/2013    714 SEALED DOCUMENT placed in vault. (mps) (Entered: 11/27/2013)
           11/27/2013    715 SEALED DOCUMENT placed in vault. (mps) (Entered: 11/27/2013)
           11/27/2013    716 SEALED DOCUMENT placed in vault. (mps) (Entered: 11/27/2013)
           11/27/2013    717 SEALED DOCUMENT placed in vault. (mps) (Entered: 11/27/2013)
           12/10/2013    739 SEALED DOCUMENT placed in vault. (mps) (Entered: 12/10/2013)
           12/12/2013    745 SEALED DOCUMENT placed in vault. (mps) (Entered: 12/12/2013)
           12/17/2013    754 SEALED DOCUMENT placed in vault. (nm) (Entered: 12/17/2013)
           01/06/2014    765 NOTICE of Filing as to Roberto Tacher (Attachments: # 1 Exhibit Character Letters)
                             (Gaviria, Frank) (Entered: 01/06/2014)
           01/07/2014    768 SEALED DOCUMENT placed in vault. (mps) (Entered: 01/07/2014)



12 of 18                                                                                                          8/19/2019, 4:24 PM
SDNY CM/ECF NextGen Version 1.2                                 https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
             Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 93 of 98

           01/09/2014    774 NOTICE of Filing as to Roberto Tacher (Attachments: # 1 Exhibit Character Letter)
                             (Gaviria, Frank) (Entered: 01/09/2014)
           01/09/2014    779 SENTENCING SUBMISSION by USA as to Roberto Tacher. (Attachments: # 1
                             Exhibit A, # 2 Exhibit B)(Masimore, Jason) (Entered: 01/09/2014)
           01/10/2014    781 SEALED DOCUMENT placed in vault. (mps) (Entered: 01/10/2014)
           01/15/2014    786 SEALED DOCUMENT placed in vault. (nm) (Entered: 01/15/2014)
           01/17/2014             Minute Entry for proceedings held before Judge Denise L. Cote: Sentencing held on
                                  1/17/2014 for Roberto Tacher (10) Count 2s. DEFT # 10 ROBERTO TACHER
                                  present w/atty Frank Gaviria. Assistant U.S. Attorney Jason Masimore present. Court
                                  reporter Karen Gorlaski present. The defendant is sentenced as set forth in the
                                  Judgment In A Criminal Case Upon the motion of the Government, the underlying
                                  indictments, S1 11 Cr. 1072 and Count 1 of S2 11 Cr. 1072 are dismissed as to this
                                  defendant. Defendant advised of his right to appeal. Bail continued until the
                                  surrender date of February 28, 2014. (ajc) (Entered: 01/22/2014)
           01/21/2014    801 ORDER of Restitution as to Roberto Tacher. Follows oral order of 1/17/2014.The
                             Defendant shall pay restitution in the total amount of $212,000.00 to the victims of
                             the offenses charged in Count One. Payments shall be made to the Clerk of the
                             United States District Court, Southern District of New York, 500 Pearl Street, New
                             York, New York 10007, Attention: Cashier's Office, who will disburse the payments
                             to the victims set forth in the Schedule of Victims attached hereto. Upon advice of a
                             change of address, the Clerk of the Court is authorized to send payments to the new
                             address without further order of this Court. Defendant's liability for restitution shall
                             be joint and several with that of any of the defendants... Defendant's liability for
                             restitution shall continue unabated until either the Defendant has paid the full amount
                             of restitution ordered herein, or every victim has been paid the total amount of his
                             loss from all the restitution paid by the Defendant and co-defendants in this matter.
                             (Signed by Judge Denise L. Cote on 1/17/2014)(gr) (Entered: 01/21/2014)
           01/23/2014             DISMISSAL OF COUNTS on Government Motion as to Roberto Tacher (10) Count
                                  1,1s,2. (jw) (Entered: 01/23/2014)
           01/23/2014    810 FILED JUDGMENT IN A CRIMINAL CASE (S2-11-Cr-1072-10) as to Roberto
                             Tacher (10), Count(s) 1, 1s, 2, Underlying Indictment counts are dismissed on the
                             motion of the US. Pleaded guilty to Count(s) 2s, Imprisonment for a total term of 37
                             months. Supervised release for a term of 3 years. The court makes the following
                             recommendations to the Bureau of Prisons That the defendant be designated to a
                             facility as close to Florida as possible. The defendant shall surrender for service of
                             sentence at the institution designated by the Bureau of Prisons before 2pm on 2/28/14
                             as notified by the Probation or Pretrial Services Office. Special Assessment of $100
                             which is due immediately. Restitution of $212,000.00. Restitution payment shall
                             begin while the defendant is in prison. If the defendant is engaged in a non-UNICOR
                             work program, the defendant shall pay $25 per quarter toward restitution. (Signed by
                             Judge Denise L. Cote on 1/23/14)(jw); Modified on 1/28/2014 (bw). (Entered:
                             01/23/2014)
           01/27/2014    817 SEALED DOCUMENT placed in vault. (mps) (Entered: 01/28/2014)


13 of 18                                                                                                            8/19/2019, 4:24 PM
SDNY CM/ECF NextGen Version 1.2                               https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
             Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 94 of 98

           01/28/2014    821 SEALED DOCUMENT placed in vault. (mps) (Entered: 01/28/2014)
           02/13/2014    837 SEALED DOCUMENT placed in vault. (mps) (Entered: 02/13/2014)
           02/13/2014    838 SEALED DOCUMENT placed in vault. (mps) (Entered: 02/13/2014)
           02/13/2014    839 SEALED DOCUMENT placed in vault. (mps) (Entered: 02/13/2014)
           02/18/2014    843 SEALED DOCUMENT placed in vault. (nm) (Entered: 02/19/2014)
           02/18/2014    844 SEALED DOCUMENT placed in vault. (nm) (Entered: 02/19/2014)
           02/18/2014    845 SEALED DOCUMENT placed in vault. (nm) (Entered: 02/19/2014)
           02/18/2014    846 SEALED DOCUMENT placed in vault. (nm) (Entered: 02/19/2014)
           02/19/2014    851 TRANSCRIPT of Proceedings as to Roberto Tacher re: Sentence held on 1/17/14
                             before Judge Denise L. Cote. Court Reporter/Transcriber: Karen Gorlaski, (212)
                             805-0300, Transcript may be viewed at the court public terminal or purchased
                             through the Court Reporter/Transcriber before the deadline for Release of Transcript
                             Restriction. After that date it may be obtained through PACER. Redaction Request
                             due 3/17/2014. Redacted Transcript Deadline set for 3/27/2014. Release of Transcript
                             Restriction set for 5/23/2014. (Rodriguez, Somari) (Entered: 02/19/2014)
           02/19/2014    852 NOTICE OF FILING OF OFFICIAL TRANSCRIPT as to Roberto Tacher. Notice is
                             hereby given that an official transcript of a Sentence proceeding held on 1/17/14 has
                             been filed by the court reporter/transcriber in the above-captioned matter. The parties
                             have seven (7) calendar days to file with the court a Notice of Intent to Request
                             Redaction of this transcript. If no such Notice is filed, the transcript may be made
                             remotely electronically available to the public without redaction after 90 calendar
                             days.... (Rodriguez, Somari) (Entered: 02/19/2014)
           02/24/2014    861 SEALED DOCUMENT placed in vault. (mps) (Entered: 02/24/2014)
           03/13/2014    873 SEALED DOCUMENT placed in vault. (nm) (Entered: 03/14/2014)
           03/14/2014    874 SEALED DOCUMENT placed in vault. (mps) (Entered: 03/17/2014)
           03/18/2014    878 SEALED DOCUMENT placed in vault. (nm) (Entered: 03/18/2014)
           04/16/2014    900 ORDER as to Juan Carlos Viera, Jose Manuel Dominguez, Julio Dominguez, Carlos
                             Alberto Padron, Juan Manuel Tavarez Padilla, Juan Tavarez, Aura Catalina Tavarez,
                             Edwin M. Tavarez, Israel Tacher, Roberto Tacher, Vanessa Rosario, Eligio Armas,
                             Eduardo Diaz, Carlos Peralta, Joselito Peralta, Juan Carlos Peralta, Hanser Olivo
                             Liranzo, Kelvin Manuel Martinez Taveras, Glenn Luis Cabrera, Fary R. Caba Padilla,
                             Miguel Padilla, Americo Luis Garcia Dominguez, Wilfred Rodriguez, Jose Ramon
                             Gonzalez, Alex Justo, Yoel Fernandez Rivero, Amauris A. Rosario, Jacqueline
                             Jimenez, Luis Santana, Bayohan Diaz, Paulino Cayetano, Armando Garcia, Sergio
                             Novo, Lazaro Ospina, Brenda Santos, Ira Karp, Luis Abreu, Joel Gabriel Casado,
                             Jose Felipe, Benito Duran, Arelis Lee, Milagros Acevedo, Alex Oria, Joe H. Nelson,
                             Kenneth Nelson, Conrado Vazquez, Efren Ruiz, Abel Gonzalez, Felipe Wated. It is
                             hereby ordered that because of the anticipated length of the representation in this
                             case, CJA attorney(s) may submit interim vouchers for representation of his/their



14 of 18                                                                                                          8/19/2019, 4:24 PM
SDNY CM/ECF NextGen Version 1.2                                 https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
             Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 95 of 98

                                  client. Each voucher is to cover a minimum of a two (2) week period with the first
                                  voucher to include the period from the date of appointment. [See this Order for
                                  complete details.] (Signed by Judge Denise L. Cote on 11/18/2013); See attached for
                                  attorneys and defendants.(bw) (Entered: 04/16/2014)
           04/18/2014    902 SEALED DOCUMENT placed in vault. (nm) (Entered: 04/18/2014)
           04/18/2014    903 SEALED DOCUMENT placed in vault. (nm) (Entered: 04/18/2014)
           05/19/2014    918 SEALED DOCUMENT placed in vault. (mps) (Entered: 05/19/2014)
           06/03/2014    924 SEALED DOCUMENT placed in vault. (nm) (Entered: 06/03/2014)
           06/10/2014    928 SEALED DOCUMENT placed in vault. (nm) (Entered: 06/10/2014)
           06/10/2014    929 SEALED DOCUMENT placed in vault. (nm) (Entered: 06/10/2014)
           06/10/2014    930 SEALED DOCUMENT placed in vault. (nm) (Entered: 06/10/2014)
           06/10/2014    932 SEALED DOCUMENT placed in vault. (nm) (Entered: 06/10/2014)
           06/10/2014    933 SEALED DOCUMENT placed in vault. (nm) (Entered: 06/10/2014)
           06/10/2014    935 SEALED DOCUMENT placed in vault. (nm) (Entered: 06/11/2014)
           06/10/2014    936 SEALED DOCUMENT placed in vault. (rz) (Entered: 06/11/2014)
           06/10/2014    937 SEALED DOCUMENT placed in vault. (mps) (Entered: 06/11/2014)
           06/10/2014    938 SEALED DOCUMENT placed in vault. (mps) (Entered: 06/11/2014)
           06/10/2014    939 SEALED DOCUMENT placed in vault. (mps) (Entered: 06/11/2014)
           06/18/2014    944 SEALED DOCUMENT placed in vault. (nm) (Entered: 06/19/2014)
           06/26/2014    951 SEALED DOCUMENT placed in vault. (mps) (Entered: 06/26/2014)
           07/28/2014    969 SEALED DOCUMENT placed in vault. (nm) (Entered: 07/28/2014)
           09/22/2014    981 SEALED DOCUMENT placed in vault. (rz) (Entered: 09/22/2014)
           09/22/2014    984 SEALED DOCUMENT placed in vault. (rz) (Entered: 09/22/2014)
           09/22/2014    985 SEALED DOCUMENT placed in vault. (rz) (Entered: 09/22/2014)
           09/22/2014    986 SEALED DOCUMENT placed in vault. (rz) (Entered: 09/22/2014)
           10/01/2014    996 SEALED DOCUMENT placed in vault. (mps) (Entered: 10/01/2014)
           10/01/2014    997 SEALED DOCUMENT placed in vault. (mps) (Entered: 10/02/2014)
           10/09/2014   1002 SEALED DOCUMENT placed in vault. (rz) (Entered: 10/09/2014)
           10/16/2014   1006 SEALED DOCUMENT placed in vault. (mps) (Entered: 10/16/2014)
           10/27/2014   1010 SEALED DOCUMENT placed in vault. (nm) (Entered: 10/28/2014)
           11/03/2014   1017 SEALED DOCUMENT placed in vault. (rz) (Entered: 11/03/2014)
           11/03/2014   1018 SEALED DOCUMENT placed in vault. (rz) (Entered: 11/03/2014)



15 of 18                                                                                                            8/19/2019, 4:24 PM
SDNY CM/ECF NextGen Version 1.2                                https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
             Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 96 of 98

           11/10/2014   1020 SEALED DOCUMENT placed in vault. (rz) (Entered: 11/10/2014)
           11/10/2014   1021 SEALED DOCUMENT placed in vault. (rz) (Entered: 11/10/2014)
           12/01/2014   1030 SEALED DOCUMENT placed in vault. (mps) (Entered: 12/01/2014)
           12/01/2014   1031 SEALED DOCUMENT placed in vault. (mps) (Entered: 12/01/2014)
           01/28/2015   1043 SEALED DOCUMENT placed in vault. (nm) (Entered: 01/28/2015)
           01/28/2015   1044 SEALED DOCUMENT placed in vault. (nm) (Entered: 01/28/2015)
           02/19/2015   1049 SEALED DOCUMENT placed in vault. (nm) (Entered: 02/19/2015)
           02/19/2015   1050 SEALED DOCUMENT placed in vault. (nm) (Entered: 02/19/2015)
           02/19/2015   1051 SEALED DOCUMENT placed in vault. (nm) (Entered: 02/19/2015)
           05/18/2015   1067 SEALED DOCUMENT placed in vault. (nm) (Entered: 05/18/2015)
           05/18/2015   1068 SEALED DOCUMENT placed in vault. (nm) (Entered: 05/18/2015)
           05/18/2015   1069 SEALED DOCUMENT placed in vault. (nm) (Entered: 05/18/2015)
           05/18/2015   1070 SEALED DOCUMENT placed in vault. (nm) (Entered: 05/18/2015)
           06/10/2015   1075 SEALED DOCUMENT placed in vault. (rz) (Entered: 06/10/2015)
           06/24/2015   1079 SEALED DOCUMENT placed in vault. (mps) (Entered: 06/24/2015)
           06/24/2015   1080 SEALED DOCUMENT placed in vault. (mps) (Entered: 06/24/2015)
           06/24/2015   1081 SEALED DOCUMENT placed in vault. (mps) (Entered: 06/24/2015)
           08/07/2015   1094 SEALED DOCUMENT placed in vault. (rz) (Entered: 08/07/2015)
           08/07/2015   1095 SEALED DOCUMENT placed in vault. (rz) (Entered: 08/07/2015)
           09/28/2015   1104 SEALED DOCUMENT placed in vault. (mps) (Entered: 09/28/2015)
           10/08/2015   1110 SEALED DOCUMENT placed in vault. (rz) (Entered: 10/08/2015)
           10/08/2015   1111 SEALED DOCUMENT placed in vault. (rz) (Entered: 10/08/2015)
           10/13/2015   1116 SEALED DOCUMENT placed in vault. (rz) (Entered: 10/13/2015)
           10/26/2015   1129 SEALED DOCUMENT placed in vault. (mps) (Entered: 10/26/2015)
           10/26/2015   1130 SEALED DOCUMENT placed in vault. (mps) (Entered: 10/26/2015)
           11/12/2015   1143 SEALED DOCUMENT placed in vault. (mps) (Entered: 11/12/2015)
           12/10/2015   1155 SEALED DOCUMENT placed in vault. (rz) (Entered: 12/10/2015)
           12/23/2015   1157 SEALED DOCUMENT placed in vault. (rz) (Entered: 12/23/2015)
           12/30/2015             Payment of Special Assessment from Roberto Tacher in the amount of $25.00. Date
                                  Received: 12/30/2015. (cla) (Entered: 01/20/2016)
           03/03/2016   1167 SEALED DOCUMENT placed in vault. (mps) (Entered: 03/03/2016)



16 of 18                                                                                                           8/19/2019, 4:24 PM
SDNY CM/ECF NextGen Version 1.2                                 https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
             Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 97 of 98

           03/03/2016   1168 SEALED DOCUMENT placed in vault. (mps) (Entered: 03/03/2016)
           03/10/2016   1172 SEALED DOCUMENT placed in vault. (mps) (Entered: 03/10/2016)
           04/13/2016             Payment of Special Assessment from Roberto Tacher in the amount of $25.00. Date
                                  Received: 4/5/2016. (nm) (Entered: 04/22/2016)
           05/31/2016   1188 Judgment Returned Executed for 810 Judgment as to Roberto Tacher on 7/30/2015.
                             Defendant committed to D. Ray James Correctional Facility. (ft) (Entered:
                             06/29/2016)
           06/20/2016   1185 SEALED DOCUMENT placed in vault. (mps) (Entered: 06/20/2016)
           07/06/2016             Payment of Special Assessment from Roberto Tacher in the amount of $27.00. Date
                                  Received: 7/6/2016. (aa) (Entered: 04/03/2017)
           07/20/2016   1189 SEALED DOCUMENT placed in vault. (mps) (Entered: 07/20/2016)
           12/13/2016   1205 SEALED DOCUMENT placed in vault. (rz) (Entered: 12/13/2016)
           12/13/2016   1206 SEALED DOCUMENT placed in vault. (rz) (Entered: 12/13/2016)
           12/13/2016   1207 SEALED DOCUMENT placed in vault. (rz) (Entered: 12/13/2016)
           12/15/2016   1208 SEALED DOCUMENT placed in vault. (mps) (Entered: 12/15/2016)
           03/06/2017   1217 SEALED DOCUMENT placed in vault. (rz) (Entered: 03/06/2017)
           06/30/2017   1237 SEALED DOCUMENT placed in vault. (rz) (Entered: 06/30/2017)
           07/31/2017   1242 SEALED DOCUMENT placed in vault. (rz) (Entered: 08/01/2017)
           12/20/2017   1251 SEALED DOCUMENT placed in vault. (rz) (Entered: 12/20/2017)
           12/27/2017             Payment of Restitution from Roberto Tacher in the amount of $25.00. Date Received:
                                  9/22/2017. (jkr) (Entered: 12/27/2017)
           02/25/2019   1292 SEALED DOCUMENT placed in vault. (mhe) (Entered: 02/25/2019)
           08/07/2019   1298 PROBATION FORM 64253-EC.cr PETITION as to Roberto Tacher. Petitioning the
                             Court: Transfer of Jurisdiction to the Southern District of Florida. The Court Orders:
                             APPROVED. (Signed by Judge Denise L. Cote on 8/7/2019) Copy Emailed to
                             Elizabeth Cuprill, Supervisory U.S. Probation Officer By Chambers. (gr) (Entered:
                             08/07/2019)
           08/07/2019   1299 PROBATION FORM 22 PETITION as to (11-Cr-1072-10) Roberto Tacher.
                             Petitioning the Court: TRANSFER OF JURISDICTION. THE COURT ORDERS: IT
                             IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the
                             probationer or supervised releasee named above be transferred with the records of the
                             Court to the United States District Court for the Southern District of Florida upon
                             that Court's order of acceptance of jurisdiction. This Court hereby expressly consents
                             that the period of probation or supervised release may be changed by the District
                             Court to which this transfer is made without further inquiry of this Court.* (Signed
                             by Judge Denise L. Cote on 8/7/2019) [*** NOTE: Await acceptance from USDC-
                             SDFL, no documents sent. ***] (bw) (Entered: 08/07/2019)



17 of 18                                                                                                            8/19/2019, 4:24 PM
SDNY CM/ECF NextGen Version 1.2                    https://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?510595780320567-L_1_0-1
           Case 1:19-tp-20054-MGC Document 1 Entered on FLSD Docket 08/19/2019 Page 98 of 98




18 of 18                                                                                               8/19/2019, 4:24 PM
